internal_revenue_service number release date index number --------------------------------------- ------------------------------------------------------ ------------------------------- -------------------------------------- ------------------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc ita b03 plr-139678-16 date date legend taxpayer target bank1 bank2 accountingfirm date1 date2 date3 date4 date5 year1 year2 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dear ------------- --------------------------------------- --------------------------------- ------------------------------ ----------------------------------- -------------- -------------------------- ----------------------- -------------------- ---------------- ------------------------ ------ ------ --------------- ---------- ---------------- ---------- --------------- ------------ ---------------- this letter responds to a letter dated date1 submitted on behalf of taxpayer requesting a ruling that taxpayer be granted an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a safe_harbor plr-139678-16 election under revproc_2011_29 2011_18_irb_746 facts taxpayer is a corporation that designs develops manufactures distributes and sells a variety of -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- on date2 taxpayer submitted an indication of interest in acquiring target in year1 taxpayer entered into engagement letters with two investment banking firms bank1 and bank2 to serve as financial advisors in a potential acquisition of target both engagement letters called for a dollar_figurea fee contingent upon closing the transactions the agreement with bank2 also included a non-refundable monthly dollar_figureb retainer fee that would reduce its dollar_figurea contingent_fee both firms ultimately reduced their fees to dollar_figurec and bank2 reduced the monthly retainer to dollar_figured on date3 taxpayer submitted a revised indication of interest on date4 taxpayer and target entered into an exclusivity agreement the transaction closed on date5 as a result of this transaction taxpayer and target became related entities within the meaning of sec_267 of the internal_revenue_code the fees ultimately paid to bank1 and bank2 totaled dollar_figuree consisting of dollar_figuref in retainer fees incurred prior to date4 and dollar_figureg in success-based fees on its year1 form_1120 taxpayer deducted the dollar_figuref in retainer fees as expenses which did not facilitate the transaction further taxpayer deducted ---- of the success-based fees as amounts that did not facilitate the transaction and capitalized the remaining ---- under the safe_harbor election of revproc_2011_29 however taxpayer inadvertently did not include the election statement required by revproc_2011_29 with its year1 income_tax return this omission was not discovered until taxpayer’s year1 return was reviewed by a new employee of taxpayer in year2 upon discovery taxpayer engaged the services of accountingfirm to assist with its request to obtain relief under sec_301_9100-3 taxpayer asserts that no return that would be affected by this ruling is under examination before appeals or before a federal court law sec_263 provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 of the income_tax regulations provides that no deduction is allowed for an amount_paid to acquire or create an intangible which under sec_1 a - c i and a -4 d i a includes an ownership_interest in a corporation or other entity see also sec_1_263_a_-4 plr-139678-16 in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized see 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a covered transaction described in sec_1_263_a_-5 success-based_fee is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes section dollar_figure of revproc_2011_29 provides a safe_harbor election for allocating success based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to treat of such success-based fees as amounts which do not facilitate the transaction and therefore are not required to be capitalized provided that the taxpayer capitalizes the remaining amount of the success- based fees as an amount which does facilitate the transaction the taxpayer must also attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted treated as not facilitating the transaction and capitalized treated as facilitating the transaction it is this last requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission with this ruling_request to attach the statement required by section dollar_figure of revproc_2011_29 to its return by amending its original filed return and superseding it with a return with the proper election statement completed and attached plr-139678-16 sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_procedure published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i ii iii iv v requests relief before the failure to make the election is discovered by the service inadvertently failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional who failed to make the election or to advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably or in good_faith if the taxpayer - i ii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election but chose not to file the election or plr-139678-16 iii uses hindsight in requesting relief when specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a lower tax_liability in the aggregate for all tax years affected by the election than the taxpayer would have had if the election had been timely filed the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief analysis taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in revproc_2011_29 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith taxpayer requested relief before its failure to make the election was discovered by the service taxpayer did not affirmatively choose not to make the election after it was informed of the need to file the election rather taxpayer intended to take advantage of the safe_harbor provisions in revproc_2011_29 and filed its return for year1 reflecting those provisions but failed to include the required election statement taxpayer is not seeking to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 at the time relief was requested taxpayer is not using hindsight in requesting relief and no specific facts have changed since the due_date for filing the election that make the election advantageous further based on the information and representations made by taxpayer granting an extension will not prejudice the interests of the government taxpayer will not have a lower tax_liability in the aggregate for year1 and all taxable years affected by the election had it been timely made if relief is granted to make the election at this time than taxpayer would have had if the election had been timely filed in addition year1 and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under sec_6501 before taxpayer receives the ruling granting an extension of time to make a late election plr-139678-16 ruling based solely on the facts submitted and the representations made we conclude that taxpayer acted reasonably and in good_faith and that granting the request will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied taxpayer is granted an extension of days from the date of this ruling to file the statement required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees properly identifying the party making the election identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically provided herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether the taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to taxpayer's federal_income_tax returns for the tax years affected alternatively taxpayers filing returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling plr-139678-16 in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of the ruling letter to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely jamie j kim assistant to the branch chief branch income_tax accounting enclosures copy of this letter copy for sec_6110 purposes cc
